Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/15/2022 has been considered by the examiner.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael Wiersch on May 19, 2022.
The application has been amended as follows: Amend the claims as seen below.
Claim 1, paragraph 1, line 2, delete the second instance of "a", substitute --an--
Claim 1, paragraph 3, line 1, after "(200)", insert --using rods--
Claim 1, paragraph 4, line 10, after "(200)", insert --using rods--
Claim 3, line 5, delete "other end" and substitute --the other end--
Claim 4, line 5, delete "other end" and substitute --the other end--
Claim 11, line 8, delete "other end" and substitute --the other end--
Claim 11, line 13, delete "other end" and substitute --the other end--
Claim 12, line 8, delete "other end" and substitute --the other end--
Claim 12, line 13, delete "other end" and substitute --the other end--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-14 are allowed over the prior art of record as none of the cited prior art alone or in combination teaches an impurity-removal recycling system for refining cotton comprising a drum impurity-removal mechanism, an impurity-removal mechanism using rods and a linter-cleaning impurity-removal mechanism, and the mechanisms each comprising the claimed structural features.   
The closest art of record is Zhou (CN 106544761 A) which discloses an impurity removal recycling system for refining cotton comprising a drum impurity-removal mechanism, an impurity-removal mechanism using rods and a linter-cleaning impurity-removal mechanism. However, Zhou does not teach the mechanisms each comprising the specific structural features as claimed in the instant application. Modifying Zhou to have the claimed impurity removal recycling system would be hindsight reconstruction based upon Applicant's disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326. The examiner can normally be reached on Monday to Friday, 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIYING ZHAO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732